 

 

 
  
 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
ELECTRONICALLY FILED
DOC #:
Hawaii Structural Ironworkers Pension Trust Fund DATE FILED: 06 20
et al.,
Plaintiff, 18-CV-00299 (AJN)
—V—- ORDER

AMC Entertainment Holdings, Inc. et al.,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

At the October 18, 2019 Initial Pretrial Conference in this matter, the parties were
ordered to submit a joint status update regarding mediation no later than January 2020. As of
this date, the Court is not in receipt of that letter. The parties are ordered to submit a joint letter,
no later than March 14, 2020, advising the Court whether: (1) they have scheduled or conducted
mediation; (2) if so, the outcome of that mediation; and (3) whether the Court can be of any

further assistance regarding settlement.

SO ORDERED.

Dated: March g , 2020
New York, New York

 

 

ALISON J. NATHAN
United States District Judge

 
